            Case MDL No. 2942 Document 439 Filed 06/05/20 Page 1 of 8



                 BEFORE THE UNITED STATES JUDICIAL PANEL ON
                         MULTI-DISTRICT LITIGATION

                                                )
 In re: COVID-19 Business Interruption          )     MDL No. 2942
 Protection Insurance Litigation                )
                                                )

         INTERESTED PARTY RESPONSE IN SUPPORT OF TRANSFER AND
           COORDINATION OR CONSOLIDATION UNDER 28 U.S.C. § 1407

                                        BACKGROUND

       COVID-19 has left no state untouched.          In late 2019, reports emerged of a novel

coronavirus, now called COVID-19, spreading in Wuhan, China. By March 2020, the WHO had

labeled COVID-19 a global pandemic, and state governments in the United States started

implementing orders directing citizens to stay at home and shutting down or limiting business

operations. The impact of these shutdown orders has been significant and widespread, and caused

thousands of businesses to suffer lost income and jarring business interruptions.

       The businesses at the heart of this petition for a multidistrict litigation (“MDL”) each have

businesses interruption insurance to provide coverage for business income and other losses caused

primarily by covered causes of loss resulting in property damage and physical loss on the business

premises. However, insurers have largely, if not entirely, denied coverage for losses related to the

state shutdown orders that prevented businesses from operating in full capacity or at all. Those

businesses have brought individual and class claims against their insurers and seek indemnification

for their losses according to their contracts.      The interested party here, LD Gelato, LLC

(“Plaintiff”), brought claims against Hartford Underwriters Insurance Company, Inc.

(“Defendant”) arising from Defendant’s failure to indemnify it for losses caused by government-

ordered business closures pursuant to its business interruption insurance contract with Defendant.
              Case MDL No. 2942 Document 439 Filed 06/05/20 Page 2 of 8



See LD Gelato LLC v. Harford Underwriters Ins. Co., Inc., No. 2:20-cv-06215 (D.N.J. May 21,

2020).

         The business owners seeking consolidation and the plaintiffs in the many related actions

share the same underlying experience: the denial of coverage for losses related to government

shutdown orders under similar, and in some cases, identical, business interruption insurance

contracts. Plaintiff submits this Interested Party Response to support consolidation of these

fundamentally similar actions to promote the convenience of the parties, to ensure the just and

efficient conduct to the related actions, and to prevent conflicting interpretations of similar

contractual provisions. Plaintiff supports consolidation before Hon. Matthew F. Kennelly in the

Northern District of Illinois, or alternatively, before Hon. Timothy J. Savage in the Eastern District

of Pennsylvania.

                                           ARGUMENT

I.       Consolidation of Related Actions Under 28 U.S.C. § 1407 Is Appropriate.

         Transfer and consolidation under 28 U.S.C. § 1407 is appropriate when: (1) “civil actions

involving one or more common questions of fact are pending in different districts,” and (2)

“transfers for such proceedings will be for the convenience of parties and witnesses and will

promote the just and efficient conduct of such actions.” These considerations fully support

consolidation of the many substantially similar actions arising out of nearly identical

circumstances throughout the country.

         A.     The Related Actions Involve Common Questions of Fact and Law.

         This Panel has already recognized that consolidation may be appropriate where plaintiffs

are commonly seeking insurance coverage for losses attributable to a specific event regardless of

individual policy differences and varying defendants. See In re: Oil Spill by Oil Rig Deepwater




                                                  2
            Case MDL No. 2942 Document 439 Filed 06/05/20 Page 3 of 8



Horizon in Gulf of Mexico, on Apr. 20, 2010, 764 F. Supp. 2d 1352, 1353 (J.P.M.L. 2011)

(centralizing claims related to insurance “coverage issues with respect to events at the core of the

MDL—the April 20, 2010, explosion and fire on the Deepwater Horizon drilling rig and the

ensuing oil spill.”); see also In re Asbestos Prods. Liab. Litig. (No. VI), 771 F. Supp. 415, 416-17

(J.P.M.L. 1991) (centralizing litigation involving thousands of different products and hundreds of

different defendants because of the presences of “common questions of fact relating to injuries or

wrongful death allegedly caused by exposure to asbestos or asbestos containing products”).

       Here, the many, and growing number of actions concerning business interruption insurance

coverage for losses due to government shutdown orders share common factual circumstances.

Specifically, each Plaintiff: (1) is a business owner, (2) has business interruption insurance with

substantially similar, if not identical, contractual provisions, (3) suffered lost income due to the

government shutdown orders, and (4) has losses that are not being covered by their business

interruption insurance.

       These cases also face a common, overarching question: whether business interruption

insurance covers losses related to shutdown orders enacted to prevent the spread of a global

pandemic. That fundamental question will require addressing other common questions, including,

among others: (1) whether a government shutdown order preventing the use of or access to a

business constitutes property damage or physical loss that triggers coverage; (2) whether coverage

for civil authority orders is appropriate because the government shutdown orders recognized

dangerous conditions near the covered property; (3) whether “virus” exclusions apply; and (4)

whether exclusions for ordinances of law apply.

       While there are factual differences amongst the cases subject to potential consolidation,

including slight differences in contractual language and differing defendants, those differences do




                                                  3
             Case MDL No. 2942 Document 439 Filed 06/05/20 Page 4 of 8



not undermine consolidation because although “individualized factual issues may arise in each

action” those differences “do not negate the efficiencies to be gained by centralization.” In re

National Prescription Opiate Litig., 290 F. Supp. 3d 1375, 1379 (J.P.M.L. 2017); see also In re

Managed Care Litig., 2000 WL 1925080, at *2 (J.P.M.L. Oct. 23, 2000) (consolidating actions

against varying defendants); In re Silicone Gel Breast Implants Prod. Liab. Litig., 793 F. Supp.

1098, 1099-1100 (J.P.M.L. 1992) (same); In re Orthopedic Bone screw Prod. Liab. Litig., 1997

WL 186325, at *1-2 (E.D.Pa. April 16, 1997) (same).

        Indeed, the differing contracts and defendants may be adequately managed by a court

overseeing a multidistrict litigation because, more likely than not, those differences will still result

in factual and legal questions that affect large groups of plaintiffs. See In re Avandia Mktg., Sales

Practices & Prod. Liab. Litig., 543 F. Supp. 2d 1376, (J.P.M.L. 2008) (“Transfer under the statute

has the salutary effect of placing all actions in this docket before a single judge who can formulate

a pretrial program that: (1) allows discovery with respect to any non-common issues to proceed

concurrently with discovery on common issues[;] and (2) ensures that pretrial proceedings will be

conducted in a manner leading to just and expeditious resolution of all actions to the overall benefit

of the parties.” (internal citations removed)); see also In re Internal Revenue Service 1031 Tax

Deferred Exchange Litig., 528 F. Supp. 2d 1343, 1344 (J.P.M.L. 2007).

        Addressing these common factual and legal issues in a single proceeding instead of

thousands of individual actions undoubtedly promotes the efficiencies § 1407 is intended to

provide and, therefore, consolidation is appropriate.

        B.      Transfer and Consolidation of Related Cases Promotes the Convenience of the
                Parties and Witnesses and Ensures Just and Efficient Prosecution.

        The purpose of § 1407 is to “eliminate duplication in discovery, avoid conflicting rulings

and schedules, reduce litigation costs, and save time and effort of the parties, the attorneys, the



                                                   4
            Case MDL No. 2942 Document 439 Filed 06/05/20 Page 5 of 8



witnesses, and the courts.” Manual for Complex Litig., Fourth § 20.131 (citing In re Plumbing

Fixture Cases, 298 F. Supp. 1379, 1390, n.4 (J.P.M.L. 1974)); In re Burlington Northern Inc., 679

F.2d 762, n.5 (8th Cir. 1982) (“The purpose of Section 1407 as shown independently by its clear

language, corroborated by the legislative history, including the reports of the Congressional

Committee and of the Judicial Conference, and by testimony before Congress of its authors, makes

it clear that its remedial aim is to eliminate the potential for conflicting contemporaneous pretrial

rulings by coordinat[ing] district and appellate courts in multidistrict related civil actions.”). Here,

that purpose is fully served by consolidating the related actions at issue.

        First, the similarity of these cases, their highly uncertain and contested nature, and the

sheer number of cases presents a significant risk that different courts will come to different

conclusions concerning insurance coverage and the applicability of exclusions. See, e.g., In re

Enron Sec. Derivative & ERISA Litig., 196 F. Supp. 2d 1375, 1376 (J.P.M.L. 2002) (granting

transfer in part to prevent inconsistent pretrial rulings, particularly with respect to questions of

class certification). In such a scenario, the success of a particular plaintiff or defendant would

depend on the venue where the action is tried. That result is patently unfair and may be avoided

through consolidation before a single court.

        Second, consolidation promotes the efficiencies of a case by consolidating pretrial

discovery and other issues before a single court. See In re Styam Computer Servs., Ltd., Sec. Litig.,

712 F. Supp. 2d 1381, 1382 (J.P.M.L. 2010) (noting the benefits of “allow[ing] discovery with

respect to any non-common issues to proceed concurrently with discovery on common issues.”).

The identical nature of the cases and the presence of overlapping defendants allows for discovery

to be consolidated. Indeed, discovery will tend to investigate the defendants’ intent in crafting

certain provisions, the meaning and interpretation of provisions, the extent to which different




                                                   5
            Case MDL No. 2942 Document 439 Filed 06/05/20 Page 6 of 8



insurers used identical provisions and forms in their polices, and the intent and scope of applicable

shutdown orders. Pursuing that substantial similar discovery once, rather than thousands of times,

ensures the efficient prosecution of these cases and preservation of judicial resources.

       These factors support § 1407 consolidation of these common actions.

II.    Consolidation in the Northern District of Illinois Is Appropriate.

       One of the chief considerations in determining the transferee district is its location:

geographically central districts are preferred for nationwide cases. See, e.g., In re Ameriquest

Mortg. Co. Mortg. Lending Practices Litig., 408 F. Supp. 2d 1354, 1355 (J.P.M.L. 2005) (holding

the Northern District of Illinois is a “geographically central district” that “will be a convenient

location for litigation already nationwide in scope.”).

       Here, the Northern District of Illinois is an easily accessible and central location. See In re

Capital One Telephone Consumer Protection Act Litig., 908 F. Supp. 2d 1366, 1368 (J.P.M.L.

2012) (“[T]he subject actions (both constituent and potential tag-along) are scattered throughout

the country, and the Northern District of Illinois offers a relatively central and convenient forum

for the involved parties and counsel.”). As in Capital One, this Panel has often found the Northern

District of Illinois provides a central location to litigate nationwide claims. In re Rust-Oleum

Restore Mktg. Sales Practices & Prod. Liab. Litig., 84 F. Supp. 3d 1383, 1384 (J.P.M.L. 2015); In

re Gen. Motors Corp. Dex-Cool Prod. Liab. Litig., 293 F. Supp. 2d 1381, 1382 (J.P.M.L. 2003).

       The Northern District of Illinois offers two major airports, O’Hare International Airport

and Chicago Midway International Airport. Both airports are less than two hours from the

courthouse in the Northern District. Additionally, as others have highlighted, several major

insurers are headquartered in or near Illinois, including Allstate Insurance Companies, Continental

Casualty Company, American Zurich Insurance Company, Allianz Global Risk Us Insurance




                                                 6
            Case MDL No. 2942 Document 439 Filed 06/05/20 Page 7 of 8



Company, State Farm, and American Family Insurance. See In re Covid-19 Business Interruption

Protection Ins. Litig., No. 2942, ECF No. 4-1, at 13 (J.P.M.L.).

       Finally, Judge Kennelly of the Northern District of Illinois is experienced in complex

multidistrict litigation, as evidenced by his handling of In re Testosterone Replacement Therapy

Prods. Liab. Litig., MDL No. 2545.1 Consolidation before Judge Kennelly in the Northern District

of Illinois will promote the purpose of § 1407.

III.   In the Alternative, Plaintiff Supports Consolidation in the Eastern District of
       Pennsylvania.

       If this Panel does not view the Northern District of Illinois as an appropriate district for

this proposed MDL, Plaintiff alternatively supports the Eastern District of Pennsylvania. Although

to a lesser degree than the Northern District of Illinois, the Eastern District of Pennsylvania

provides a centralized location for the cases filed nationwide. Additionally, Judge Savage of the

Eastern District of Pennsylvania is a capable jurist with nearly twenty years on the bench.

Although he has not yet presided over an MDL, he is fully capable of managing what will be a

large and complex MDL. See, e.g., In re Fisher-Price Rock ‘N Play Sleeper Mkt. Sales Practices

and Prod. Liab. Litig., 412 F. Supp. 3d 1357, 1260 (J.P.M.L. 2019) (assigning an MDL to “an able

jurist who has not yet had the opportunity to preside over an MDL.”).

                                        CONCLUSION

       Plaintiff respectfully requests the Panel consolidate related actions pursuant to 28 U.S.C. §

1407 in the Northern District of Illinois before Judge Kennelly, or alternatively, in the Eastern

District of Pennsylvania before Judge Savage.




1
 MDL Statistics Report – Distribution of Pending MDL Dockets by District (Jun. 19, 2019),
https://www.jpml.uscourts.gov/sites/jpml/files/Pending_MDL_Dockets_By_District-June-19-
2019.pdf


                                                  7
           Case MDL No. 2942 Document 439 Filed 06/05/20 Page 8 of 8



                                    Respectfully submitted,


Date: June 5, 2020                  /s/ Brian C. Gudmundson
                                    J. Gordon Rudd, Jr. (MN Bar No. 222082)
                                    Brian C. Gudmundson (MN Bar No. 336695)
                                    Bryce D. Riddle (MN Bar No. 398019)
                                    Michael J. Laird (MN Bar No. 398436)
                                    ZIMMERMAN REED LLP
                                    1100 IDS Center
                                    80 South 8th Street
                                    Minneapolis, MN 55402
                                    Telephone: (612) 341-0400
                                    Facsimile: (612) 341-0844
                                    gordon.rudd@zimmreed.com
                                    brian.gudmundson@zimmreed.com
                                    bryce.riddle@zimmreed.com
                                    michael.laird@zimmreed.com

                                    Attorneys for LD Gelato LLC




                                       8
